Ww bd

aN

oOo CO NHN DWN

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 1 of 14

COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

Name: \Noe taht FREbDork ey
(Last) (First) (Middle Initial)

Prisoner Number: AWARE Soo
Institutional Address: Saata Riva Sev\ - 3395 Bropee Qin.
DvrGlact, CA FSS

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Feeonne FExernanhe Wotan _
(Enter your full name.)

Smt! et”

Case No.
(Provided by the clerk upon filing)

COMPLAINT UNDER THE
CIVIL RIGHTS ACT,
42 U.S.C. § 1983

VS.

 
 

CCApNOWAN CARTY), O NESTON CRC),
aah a’

CeO Ramos 4 CRRAVE THROWS

Uraniousl Carat let ake

(Enter the full name(s) of the defendant(s) in this action.)

Nee Nee eae nine” Nana! nc Nal Set ge! Nel

 

I. Exhaustion of Administrative Remedies.

Note: You must exhaust available administrative remedies before your claim can go
forward. The court will dismiss any unexhausted claims.

Savin BTS Jad
Place of present confinement ___‘S5d°S BROWER Bui. AUSES

Is there a grievance procedure in this institution? YES X NO [J
C. Ifo, did you present the facts in your complaint for review through the grievance

procedure? YES NO []
D. If your answer is YES, list the appeal number and the date and result of the appeal at each

level of review. If you did not pursue any available level of appeal, explain why.
1. Informal appeal: X. Was WOT SROWOED Vari Ths, GRR “To,
REBaliel AT As evs) Cekons The Fuel Demsvon) <

 

PRISONER COMPLAINT (rev. 8/2015)
Page | of 3

 

 

 
pe

MN NK wH YY Ww WV
exe 2 Aan FE SSeS CRBS BEBPrS

\o oo ~ an N > wo N

Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 2 of 14

2. First formal level:

 

 

 

3. Second formal level:

 

 

 

4, Third formal level:

 

 

 

E. _ Is the last level to which you appealed the highest level of appeal available to you?
YES fq NOC]

F. If you did not present your claim for review through the grievance procedure, explain why.

 

 

 

II. Parties.

A. Write your name and present address. Do the same for additional plaintiffs, if any.
Sauta Ata Tay

B3a5 BRone® ANS.
DB, GA QiQos

FREDDLE Woeriam
Tost Bes: | \\

B. For each defendant, provide full name, official position and place of em loyment.
Savi Bite ' ‘Sal

 
  
 

A 4 Ss
. Bae cA TASES

 

 

 

 

KeRast BROW. Bi. Sse . il
Dees 7 _ De n
Wi Careassat | Senteal \\
C. Kae = iK4 Wve TENOR TY. it

 

 

Carers. Car owe Aor Carilannine OFREER ‘

 

PRISONER COMPLAINT (rev. 8/2015)
Page 2 of 3

 

 
oO Oo SN DN A BB w

10
1]
12
13
14
15
16
17

18
19
20
21
22
23

24

25

Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 3 of 14

Ill. Statement of Claim.

State briefly the facts of your case. Be sure to describe how each defendant is involved
and to include dates, when possible. Do not give any legal arguments or cite any cases or
statutes. If you have more than one claim, each claim should be set forth in a separate

numbered paragraph.

—Deaifpsianioes TLARRWED AT Savia ila “Sarl ano was

AG RY sLgasnical

   

 

Weld Tor DIABETES, MeTFoR Min, bec. VTaoins D SOX Bes
Ksssssnse (iene sino, Aun @ Pal fos DePQEssiy AP TOR THER, ASKED WEE ERE
A\IZRAAC To PAX, MeDreatind 2 Te RESRONSES SE Tels Wage: Beek Tey
Tekh MERIC TR Saallsh Sucks SUAME aud Ceab Mhesla”
be Sis Pal, SS. hes BSWED WERE DiS RACK WR Mal Msreg Ral
OTE GREET § THAER CUSED SE THD AI ESE. BROW TREY TOS GING

AE A MEDICR US OY Wel MAR wh SeReled towne? She Waa”

 

IV. Relief.

Your complaint must include a request for specific relief. State briefly exactly what you
want the court to do for you. Do not make legal arguments and do not cite any cases or
statutes.

 

Nowetaed Rest

 

 

 

IDECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed on: fal 5. 4, ROBO

Date signature of Plaintiff

 

PRISONER COMPLAINT (rev. 8/2015)
Page 3 of 3

 

 

 
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 4 of 14

 

 

 

Con enre FROmi SukOlisnTed Pact >

 

 

Ac Mite Yous YOME, eno PRESENT APORESS .. DOANE Sante BOK Qopiitong WaneeT Eee.

 

 

 

 

 

 

 

 

 

BasiTa BR Sa
S335 BESDER AND,
| DEBis CA QUES
Dosw’ Wollowet CAQS-3815 \S
DaRack, Beech CAWS-39.0) \\
MAD Pagers LBES-W2\) - NN
Ret KFoakes OWe-TI3) | \\
ARO Wer iat DEZ CRME-18q) iN.
Ga Simeon LAs®—157) N
WAR Noahts IR. (MARAT) A\
Tags a \\

 

MO. Homer, Nora Sh. \\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 5 of 14

——e

ASE

ISAS AT ANalMaRs . Whils. Waring oc Someta To Come
a

+ WANT

SED Vo Go

XN

Ne DOES “Vo weg chT ASE ACT BAS MSSNMO URS FEDS UGE

0

 
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 6 of 14

8

S i) So wweleAR Qe LI BEWENE

QESES Aad REET AUS WET DAYS.

 

 

 
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 7 of 14

 

 

 

 
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 8 of 14
ALAMEDA COUNTY SHERIFF’S OFFICE ADA

 

 

 

 

INMATE GRIEVANCE FORM | RELATED

[ ] Santa Rita Jail [ ] Glenn E. Dyer Detention Facility

    

PEN: as a

—

Grievance Details:

5 \ ae ee ‘gee 4 : .
Ak Pos ABEL au At ey &% Kile. Agi i ale AS. Becgues an “ oe = :
: AS, = eet ‘han S 2, eo

 

2

 

 

 
 

fel

 

 

 

b eked kus hey ee
ee apa a AAAS < sels

  
  
 
 
  
  
   
  
     

 

 

   

semis

 

TG Set AAA oe
whe oF a 5

 

E BOOT

 

gue k 4 ube eg
6 Levee we MRS wot u we

 

 

 

   
 

 

Qa. hes A Ess mee

SON ax - Maen ‘

 

as

     
    
 

 

 

 

 

   
 
   
 
 
 

gg eg ae 3%
wee BASS Taint

 

 

 

 

 

 

 

     

SASSER ED Mow See. Oust, 2 Whe

Bo tes
pS ey ADE

 

 

 

Anos PALS ee so Face Grip

ae, at

Se =. Lee to 4 OAS a ae
Sc escaulen Cice <a TAS SAMAR “Y AB REGEN ie Subcee

INMATE SIGNATURE: ~~~,
By signing this form, you are’ ‘consenting tog search of your r medical, dental, or mental health records for the purpose of this investigation only. This
-actsas.a waiver to your HIPAA A riahts. if you disagree with this, you must indicate 50.in your grievance.

 

    

 

***DO NOT WRITE ON BACK OF THIS FORM. USE ADDITIONAL GRIE VANCE FORMS dF NECESSAR y*e*
ee) NOT WRITE BELOW THIS LINE***

- Received by Deputy: . z : 7 Bee oo Badge 577 | _Date: A ¥

 

 

 
 

 

 

 

 

 

| OOee?
y
[] Resolved at Deputy Level “Inmate Acceptance (Signature) _
i Cannot be resolved at Deputy Level a : Grievance Tracking Number: ae ) ae Oe Yi

- The Deputy. who received the inmate's grievance shall attach an Inmate Grievance Response Supplemental fon (ML-53) detaling
how they resolved or attempted to resolve.the inmate’ 's grievance.

Copies: White-Staff oo - oe oe  ML-51 (rev 10/17)
Pink-Inmate ae

 
Case 3:20-cv-05394-CRB Document 1. Filed 07/31/20. Page 9 of 14

 

ALAMEDA COUNTY SHERIFF’S OFFICE ADA

INMATE GRIEVANCE FORM | RELATED
[ ] Santa Rita Jail [ ] Glenn E. Dyer Detention Facility

 

 

 

NAME: 22 ¢ 58

 
    

we Ake SERA PFN: AWA 27 DATE: 2/2 i675 HU/FLOOR 3 BD

Only one grievance issue per for

 

Grievance Details:.
& ALSe ge Site. eye Wee we oAN Bare ent Pave Ue we au a pece iy
ee De levi we oN A Tee het tien Web Gove

olives po Savite Eta Vass Aw Getawmecunen TS Ge
hase val (Se Oks Seen We OAM Coes 5

  
 
 
  

 

 

hemes S. as & SG GMOSet Ben Ee Lewin er Su te Eoe u hea AS Cogs x

 

 

  
   

oe oe a on MEUCE, Ses ac
a er ce SATS TEN Pee al Wc Mebiedlions
“anaes ot ALG dene ‘

 

 
 
  

 

he wae 53 ike

 

 

 

 

 

LACE Sai ots Ce

 

Wiss (Sig IN Ps se Ry Sy 2 bAMGGSe Wheat wacee wis
& Beye lemeitS |

 

 

INMATE TE SIGNATUI RE: Lue,

By signing this form, you oe to:a search of your medica) dental, or mental health records.for the purpose of this investigation only. This.
acts as a waiver to your HIPAA rights. If you disagree with ins, you must-indicate so in. your grievance. ~

***DO NOT WRITE ON BACK OF THIS FORM, USE : AD DITIONAL GRIEVANCE FORMS IF NECESSARY** uF
***DO NOT WRITE BELOW THIS LINE***

 

 

 

 

 

 

 

Received by Deputy: | (ol fb be. . | L Badge# 22%) _ Date: SL
[ ] Resolved at Deputy Level S : Inmate Acceptance (Signature) -
[4c Cannot be resolved. at Deputy Level Grievance Tracking Number: py) ~d ¢G /

ae _ PREA Tracking Number: __ |

 

: The Deputy who received the inmate’s grievance shall attach an Inmate Grievance Response Supplemental Form (ML-53) detailing
how they resolved or-attempted to resolve. the inmate’ 5 grievance.

Copies: White-Staff ee = o — ML-51 (rev 03/19)
-Pink-Inmate oe : es es : :

 
Case 3:20-cv-05394-CRB Document 1 Filed 07/31/20 Page 10 of 14

ALAMEDA COUNTY SHERIFF’S OFFICE. ADA
INMATE GRIEVANCE FORM RELATED
[ ] Santa Rita Jail [ ] Glenn E. Dyer Detention Facility : oe

 

 

 

 

PEN: _bMb-3 07 DATE: & & ofA jae g HU/FLOOR. pt

 

 

oreo (Subject to refusal if failure.to comply) DATE GRIEVANCE OCCURRED. A]

 

Only one grievance issue per for.

Grievance Details:

Qu aie als BOAO . “ Pemhoen THE it WESE WT vA he Seay
heli The WIN a smicel Became eiliep $ a AS/Aoae TH Tmerat' | 608.5 3
: 2 . & a

 

 

 

 

> was Vue Thee Eee MER el Ake (Lsebe Tet =. Wa Aa &@VS Ae ae WE
pal theme Bee BESS WANs GaN a TE SusTeby oF Sain Gta Aes
Weeks VG 28% ok Tic Fee * aor A AN wits & Cyd Cod AS Vel s

 

Tee. 1h VALS 5» & Stoney & Pate "Ma Sacks
Oxte. bhe ical S ALE LEE WISTekeTeD Tb Go ob TR Seed eve Fann

Mee ALS, oo
Vee taku af

go he See pe ao
mas Ouse tee (6 TRE iat

 

Siete waes ewes AS

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 
  
 
 
  

INMATE SIGNATURE: st ! :
il, dental, or mental health records for the purpose of this investigation only. This

u must indicate so.in your. grievance. :

   

FORM. USE ADDITIONAL GRIE VANCE FORMS I IF ECESSARY***

 

 

 

 

 

 

 

 

 

The Deputy who received the inmate’ 5 grievance: shall attach an Inmate. Grievance Response Supplemental Form (Mi-53) detaling

2 how they, resolved or attempted to resolve the inmate’s grievance. oe : :

Copies: White-Staff ~ ML-52 (rev 10/27)
Pink-Inmate

 
- Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 11 of 14

—FRIDANTT™

 

as
usin Wall , “ Pap -(ROoWS

v

 

Anthony Voldez (UMB-972) | thony \a\dez
—e Case 3:20-cv-05394-CRB Document 1 Filed 07/31/20 Page 12 of 14
INMATE GRIEVANCE RESPONSE

 

“ te G Opy | GRIEVANCE TRACKING NUMBER: __ 20-0461
INMATE: WORTHMAN, FREDDIE PFN: _AKH207 | HOUSING UNIT LOCATION: 03-D-01
GRIEVANCE IS AFFIRMED: DENIED: XxX WITHDRAWN: RESOLVED: REFERRED:

 

if grievance is denied, give reason for denial. If affirmed, state what corrective action will be taken (if applicable):

These findings are based on a review of your grievance received on February 4, 2020. In your grievance, you
made the following claim:

e You had an allergic reaction to an unknown vitamin which was given to you.

Response: The Grievance Unit presented your grievance to Wellpath. The following response contains input
from both the Wellpath and the Grievance Unit.

When you arrived into custody, according to your own grievance, you told the intake screener you were allergic
to “seafoods such as crab and shrimp,” no medications. You reported taking several medications on the outside,
including MVI. This is one of the 2 medications you were taking when you had your reaction. As soon as
medical was notified of your allergic reaction the proper procedures were followed, including keeping you in
the OPHU for observation and sending you to an outside facility due to you having difficulty swallowing.

You returned from the hospital and continued to stay in the OPHU for observation until 01/29/20. You were
ordered a taper of a steroid to assure the resolution of your reaction. If you are continuing to experience
symptoms from your reaction then you need to notify medical, either in person or by submitting a medical

request slip.

For future reference, if you are ever given a medication and you do not know what it is, ask about it before you
take it.

Your grievance is DENIED.

 

 

Investigating Deputy: D. Kyes, Deputy })/C Date: 02/10/20 |
Investigating Supervisor: M. Carausu, Sergeant i Date: Od (26

 

 

Inmate's Signature: ~ bile. y L, Zs .
Do you wish to appeal this ruling? Yes ~ No Refused to Answer Date: VED,
3 5) Z02D

Appeal Officer: (. ANWeT wr We Recommendation: Con Wea Dates

 

Reason for affirmation or denial: (If different from above)

DENIED... sjy/yon0

. | ee ee ea
Tee ewen | lee | “LAPS

  

Commanding Officdst. Carrie Carone #1601 Q yy Recommendation:
oD

MLS2 (Rev.06/18)
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 13 of 14

PROOF OF SERVICE BY MAIL

I, Frevome Fernanna Woetiaa _. declare:

I am, and was at the time of the service hereinafter mentioned, over the age of 18
years and not a party to the above-entitled cause. My (residence or business) address is

Satiia Rive Tac
5325 HRedee PLA, Owed, CA Apso .

 

and J am a resident of, or employed in, \ Amcb dA County, California.
On the date of aly ay ADS I served the Fal\nuane beacune

   

“JWS_GertERewent Wet lent Foamy — Comsleunt’ Mune aE Cul RAGS

ART, 43. WSs.€, § (93

(exact title of document(s) served)

by depositing a copy of the document(s) in the United States mail at

 

 

Sami Rite Fah |
(location) S458 Weavg®& Bio. , (city) Dela, Co WHeS ,
\\ AMEDLE County, California in a sealed envelope, with postage

 

fully prepaid, addressed as follows: (In the space below insert the name and mailing
address of each person you are serving with these documents. If the person is a party to
the action or an attorney for a party, indicate that with the address).

ClMERK, “Ss DtsTRECT COUR? fer2

SO” ft
Govee Meat L Jyvas: [Pook Ther Kobstleded QdsTteF of Gl tObuA

DG. C0K TIOS 2, S15 AY

A HS GelaEK QGElé WEAVE, BOX 36060
West SAG: wee 4p WFR Sati Fiacforfet, CA F¢x1az%
FG

At the time of mailing there was regular delivery of United States mail between
the place of deposit and the place of address.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

 
 

Date: [gly 24 D628

 

(Signature of person mailing)

, y
=

(Name of person mailing, typed or printed)
Case 3:20-cv-05394-CRB Document1 Filed 07/31/20 Page 14 of 14

JS44 (Rev. 11/15) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I, (a) PLAINTIFFS DEFENDANTS

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant

 

 

 

 

 

       
 
 
 

 
 
 

  
 

  
 

        
     

    

  

           

      

   

  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 1 = U.S. Government 0 3 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State 4 1° © 1 Incorporated or Principal Place O44 04
of Business In This State
02 US. Government 4 Diversity Citizen of Another State (2 0 2 Incorporated and Principal Place os a5
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a ti 3 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only)
: : oe PORES ee See a PORBEIS URE PENA LEYS ee BANRRUPTCY: OL HER STATI
(1 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 C1 375 False Claims Act
C120 Marine Ci 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act (6 315 Airplane Product Product Liability 1 690 Other ‘ 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
(1 150 Recovery of Overpayment | (J 320 Assault, Libel & Pharmaceutical pee PROPERTY ARIG) 7 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
6 151 Medicare Act C1 330 Federal Employers’ Product Liability 6 830 Patent O 450 Commerce
152 Recovery of Defaulted Liability (1 368 Asbestos Personal OG 840 Trademark O 460 Deportation
Student Loans 0 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) (0 345 Marine Product Liability : eee gy mien eee te BeHi : Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY | {J 710 Fair Labor Standards O 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0) 370 Other Fraud Act O) 862 Black Lung (923) 0 490 Cable/Sat TV
160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 0 850 Securities/Commodities/
© 190 Other Contract Product Liability CO 380 Other Personal Relations C1 864 SSID Title XVI Exchange
( 195 Contract Product Liability | (360 Other Personal Property Damage 1) 740 Railway Labor Act (J 865 RSI (405(g)) OG 890 Other Statutory Actions
CF 196 Franchise Injury © 385 Property Damage 0 751 Family and Medical 0 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act (3 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation © 895 Freedom of Information
ese WE = =I RT : = e TFIONS=4 0 791 Employee Retirement Bee RATS 3 = Act
CG 210 Land Condemnation G 440 Other Civil Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plainti 896 Arbitration
G 220 Foreclosure OG 441 Voting O 463 Alien Detainee or Defendant) 0) 899 Administrative Procedure
G 230 Rent Lease & Ejectment GD 442 Employment CG 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
G 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations © 530 General C7 950 Constitutionality of
O 290 All Other Real Property 1 445 Amer. w/Disabilities -|( 535 Death Penalty i iv GE State Statutes
Employment Other: (7) 462 Naturalization Application
C1 446 Amer, w/Disabilities -] 540 Mandamus & Other |(7 465 Other Immigration
Other OF 550 Civil Rights © Actions
C) 448 Education 01555 Prison Condition
OJ) 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (2lace an “X” in One Box Only)
G1. Original 2 Removed from 3  Remanded from (4 Reinstatedor 0 5 Transferredfrom OO 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District > Litigation
SPECI
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
VII. REQUESTEDIN (7 CHECKIFTHISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: OYes ONo
VIlIl. RELATED CASE(S) s )
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
